internal_revenue_service number release date ----------------------------------------------------------- ------------------------------- ------------------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no -------------- telephone number --------------------- refer reply to cc psi plr-157703-05 date november ---------------------------------------------------------------- ---------------------------------------------------------------- -------------------------------------------- -------------------------- ----------------------- ------------------------------ ---------------------------------------- ------------------------------------- --------------------------- -------------------------------- legend son daughter aunt m husband wife family_trust trust credit_shelter_trust --------------------------------------------------------------------- exemption trust state1 state date date date date date date date r s state law ---------------------------------------------------------------------------------------------------------------------- ----------------------------------------------------------- ------------- ---------- ------------------- ------------------- ---------------------- ------------------------ ---------------------- -------------------------- ------------------- -------------- -------------- ---------------------------------------------------------------------------------------------- ----------------------------------------------------- dear --------------------------------------- this is in response to your authorized representative’s submission dated date and prior correspondence in which rulings were requested regarding the generation-skipping_transfer gst tax consequences of transactions involving trusts plr-157703-05 according to the facts submitted and representations made wife was the lifetime beneficiary of a testamentary_trust trust established under the will of aunt trust became irrevocable on aunt’s death date a date prior to date it is represented that no additions have been made to trust since date under trust commencing on the date of aunt’s death the trustees will pay wife all of the net_income of trust for her life upon wife’s death the trustees will transfer all of trust principal in accordance with any valid provisions contained in wife’s will directing distribution to or among some one or more of her lawful descendants and to the extent of any default in the effective exercise of such power_of_appointment to the then living lawful descendants of wife per stirpes or if no such descendant is then living then the principal is to be distributed equally to the then living nieces and nephews and the lawful descendants of any of them who are deceased per stirpes on date husband and wife established family_trust a revocable_trust with their home and all of their investment_assets family_trust was restated on date and amended on date all dates prior to the deaths of husband and wife family_trust is governed by the laws of state family_trust provides for discretionary income and principal distributions to husband and wife during their lives and upon the death of the first trustor to die the trustee is to divide the trust estate into two trusts credit_shelter_trust and survivor’s trust the first trustor to die was husband he died on date credit_shelter_trust was funded with husband’s property it is represented that credit_shelter_trust is exempt from gst tax by virtue of the allocation of r of husband’s gst_exemption to the trust and that no additions have been made to credit_shelter_trust since the death of husband survivor trust was funded with wife’s property family_trust provides that the trustee of credit_shelter_trust is to pay to or apply for the benefit of the trustor’s children in equal shares the entire income of that trust quarter-annually or more frequently if the income is insufficient the trustee in its discretion may pay to or apply for the benefit of the trustor’s children so much of the principal of the trust as the trustee deems necessary for their support health and maintenance the trustee in its discretion may also pay to or apply for the benefit of the surviving trustor as much of the principal of that trust as the trustee deems necessary for the surviving trustor’s support health and maintenance upon the death of the surviving trustor credit_shelter_trust will pass to exemption trust described below family_trust provides that the trustee of survivor’s trust is to pay to or apply for the benefit of the surviving trustor as much of the income of that trust as the trustee in the trustee’s discretion determines to be appropriate for the surviving trustor’s support plr-157703-05 health comfort and well-being and if the income is insufficient the trustee may also pay to or apply for the benefit of the surviving trustor from time to time as much of the principal of that trust as the trustee in the trustee’s discretion deems necessary for the surviving trustor’s support health and maintenance further the trustee shall distribute to the surviving trustor such sums or property from the trust up to the whole thereof as the surviving trustor may request in writing at any time or from time to time upon the death of the surviving trustor the trustee shall distribute the trust to one or more persons and entities including the surviving trustor’s estate either outright or in trust as the surviving trustor appoints by an instrument in writing including a will any of the trust not effectively appointed shall be divided into two trusts exemption trust and children’s trust shares as there are children of the trustors then living and children of the trustors then deceased leaving issue then living each share allocated to a living child shall be held as a separate trust trustee shall pay to or apply for the benefit of the child quarter- annually or more frequently the entire income of the child’s trust if the trustee deems the income of the child’s trust insufficient the trustee may also pay to or apply for the benefit of the child as much of the principal of the child’s trust as the trustee in the trustee’s discretion deems necessary for the child’s proper support health maintenance and education family_trust directs the trustee to divide exemption trust into as many equal upon the death of a child for whom a share of exemption trust has been set_aside one-half of the undistributed balance of the child’s trust is to be distributed to such one or more persons and entities other than the child the child’s creditors the child’s estate or the creditors of the child’s estate on such terms and conditions either outright or in trust as the child shall appoint and the other half of the child’s estate is to be distributed to and among the child’s then living issue in such shares and on such terms and conditions either outright or in trust as he or she shall appoint by the last dated instrument delivered to the trustee including a will whether or not admitted to probate specifically referring to and exercising this power_of_appointment any of the child’s trust not effectively appointed shall be distributed to the child’s then living issue by right of representation provided however that for all purposes of this trust the terms issue and child and children shall exclude m family_trust provides that unless sooner terminated in accordance with other provisions in the trust or the provisions of any trust created by the exercise of any power_of_appointment conferred by this trust each trust created under family_trust and each trust created by the exercise of any power_of_appointment will terminate twenty-one years after the death of the last survivor of the individual trust beneficiaries who were in being at the time of the death of the first trustor to die wife died on date in state wife and husband were survived by son and daughter in her will wife exercised her testamentary limited_power_of_appointment plr-157703-05 granted under trust to appoint one-half of the remainder of trust to a_trust to benefit son and the other half to a_trust to benefit daughter the will directs the trustee to pay to or apply for the benefit of each child the entire income of his or her trust in quarter- annually or more frequent payments if the trustee deems the income insufficient the trustee may also pay to or apply for the benefit of the child as much of the principal from his or her trust as the trustee in the trustee’s discretion deems necessary for his or her proper support health maintenance and education upon the death of the child the trust shall be distributed outright to the child’s issue except that m shall not be considered issue in wife’s will wife appointed son and daughter as co-trustees of the trusts to benefit son and daughter under family_trust survivor trust was divided into two trusts exemption trust and children’s trust it is represented that exemption trust is exempt from gst tax by virtue of the allocation of s of wife’s gst_exemption to the trust and that no additions have been made to exemption trust since of the death of wife children’s trust is not a subject of this ruling son and daughter are co-executors of wife’s estate and co-trustees of trust and son is trustee of credit_shelter_trust and exemption trust on date son and daughter obtained a court order from probate_court in state to carry out the terms of trust and divide trust into son’s trust and daughter’s trust and to carry out the terms of family_trust and to merge credit_shelter_trust into exemption trust and then to divide exemption trust into son’s trust and daughter’s trust trust which was created under aunt’s will on date did not contain any rule_against_perpetuities provision wife’s will which established son’s trust and daughter’s trust did not contain any rule_against_perpetuities when aunt executed her will to establish trust at her death state had a common_law rule_against_perpetuities which is essentially the same rule that exists today in state state law state law which was in effect at wife’s death date and is currently in effect provides in part that a nonvested property interest is invalid unless when the interest is created it is certain to vest or terminate no later than years after the death of an individual then alive court approved a modification to son’s trust and daughter’s trust to add a rule_of perpetuities clause that provides that each trust created under trust and each trust created by the exercise by wife of any power_of_appointment under trust will terminate twenty-one years after the death of the last survivor of the issue of wife who were living at the death of aunt court also approved a modification to trust to adopt the administrative trustee provisions of family_trust to govern trust because wife’s will did not provide for any administrative trustee provisions for son’s trust and daughter’s trust family_trust will not be modified accordingly the terms of son’s trust and daughter’s trust will be identical to the terms of family_trust plr-157703-05 son will serve as trustee for son’s trust sec_1 and and daughter will serve as trustee for daughter’s trust sec_1 and all trusts for son and daughter are irrevocable state law will apply to daughter’s trusts the situs of son’s trusts will move from state to state court order provides that the substantive provisions of son’s trusts will continue to be governed by state and the administrative provisions of son’s trusts will be governed by state the following rulings are requested the division of trust into son’s trust and daughter’s trust will not cause trust son’s trust or daughter’s trust to become subject_to the provisions of chapter the modifications to son’s trust and daughter’s trust will not cause trust son’s trust or daughter’s trust to become subject_to the provisions of chapter the merger of credit_shelter_trust into exemption trust and the division of exemption trust into son’s trust and daughter’s trust will not affect the inclusion_ratio of son’s trust or daughter’s trust the change in situs of son’s trust and son’s trust will not cause son’s trust to become subject_to the provisions of chapter and will not affect the inclusion_ratio of son’s trust sec_2601 imposes a tax on every generation-skipping_transfer gst which is sec_26_2601-1 of the generation-skipping_transfer_tax regulations rulings and defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip provides that the provisions of chapter do not apply to any generation-skipping_transfer under a_trust that was irrevocable on date any trust in existence on date is considered an irrevocable_trust judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax will not cause the trust to lose its exempt status instrument of an exempt trust by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the sec_26_2601-1 provides rules for determining when a modification sec_26_2601-1 provides that a modification of the governing in sec_26_2601-1 example in grantor established an plr-157703-05 provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust irrevocable_trust for the benefit of his two children a and b and their issue under the terms of the trust the trustee has the discretion to distribute income and principal to a b and their issue in such amounts as the trustee deems appropriate on the death of the last to die of a and b the trust principal is to be distributed to the living issue of a and b per stirpes in the appropriate local court approved the division of the trust into two equal trusts one for the benefit of a and a’s issue and one for the benefit of b and b’s issue the trust for a and a’s issue provides that the trustee has the discretion to distribute trust income and principal to a and a’s issue in such amounts as the trustee deems appropriate on a’s death the trust principal is to be distributed equally to a’s issue per stirpes if a dies with no living descendants the principal will be added to the trust for b and b’s issue the trust for b and b’s issue is identical except for the beneficiaries and terminates at b’s death at which time the trust principal is to be distributed equally to b’s issue per stirpes if b dies with no living descendants principal will be added to the trust for a and a’s issue the division of the trust into two trusts does not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation than the person or persons who held the beneficial_interest prior to the division in addition the division does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the two partitioned trusts resulting from the division will not be subject_to the provisions of chapter sec_26_2601-1 provides that a modification that is administrative in nature that only indirectly increases the amount transferred will not be considered to shift a beneficial_interest in the trust in sec_26_2601-1 example in grantor executed an irrevocable_trust for the benefit of grantor’s issue naming a bank and five other individuals as trustees in the appropriate local court approves a modification of the trust that decreases the number of trustees which results in lower administrative costs the modification pertains to the administration of the trust and does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation than the person or persons who held the beneficial_interest prior to the modification in addition the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the trust will not be subject_to the provisions of chapter prior to date accordingly trust is considered an irrevocable_trust for trust an irrevocable_trust was established on aunt’s death date which is plr-157703-05 purposes of chapter and therefore the provisions of chapter do not apply to trust trust will be divided into son’s trust and daughter’s trust pursuant to wife’s exercise of a testamentary limited_power_of_appointment which was granted to wife under aunt’s will the proposed modifications to trust will add a rule_against_perpetuities provision and administrative provisions to son’s trust and daughter’s trust based upon the facts submitted and representations made we conclude that the division of trust into son’s trust and daughter’s trust and the modifications to son’s trust and daughter’s trust will not shift any beneficial_interest in the trusts to a beneficiary who occupies a lower generation than the person or persons who held the beneficial_interest prior to the division in addition the division and modifications will not extend the time for vesting of any beneficial_interest in the trusts beyond the period provided for in the original trust accordingly we rule that the provisions of chapter will not apply to son’s trust and daughter’s trust ruling sec_2642 provides that for purposes of chapter the inclusion_ratio with respect to any property transferred in a generation-skipping_transfer shall be the excess if any of over the applicable_fraction determined for the trust from which such transfer is made the applicable_fraction is a fraction the numerator of which is the amount of the gst_exemption allocated to the trust and the denominator of which is the value of the property transferred to the trust reduced by certain sums described in sec_2642 sec_2631 as it applied in the years at issue in this case provides that for it is represented that husband’s executor allocated sufficient gst_exemption to purposes of determining the inclusion_ratio every individual is allowed a gst tax exemption adjusted for inflation under sec_2631 that may be allocated by the individual or the individual’s executor to any property with respect to which the individual is the transferor an allocation once made is irrevocable credit_shelter_trust and that wife’s executor allocated sufficient gst_exemption to exemption trust to give each trust an inclusion_ratio of zero credit_shelter_trust will be merged into exemption trust and then exemption trust will be divided into equal shares for son and daughter to create son’s trust and daughter’s trust the terms of son’s trust and daughter’s trust are identical to the original terms of credit_shelter_trust as provided in family_trust we conclude that the merger of credit_shelter_trust into exemption trust and the division of exemption trust into son’s trust and daughter’s trust will not affect the inclusion_ratio of the resulting trusts accordingly we rule that assuming sufficient gst_exemption was allocated originally to credit_shelter_trust and exemption trust to give each trust an inclusion_ratio of zero son’s trust and daughter’s trust will retain inclusion ratios of zero as noted above son’s trust is subject_to the rules of sec_26 plr-157703-05 ruling b i on the other hand son’s trust was irrevocable after date and is exempt from gst tax because sufficient gst_exemption has been allocated to the trust no guidance has been issued concerning changes that may affect the status of trusts that are exempt from gst tax because sufficient gst_exemption was allocated to the trust to result in an inclusion_ratio of zero at a minimum a change that would not affect the gst status of a_trust that was irrevocable on date should similarly not affect the exempt status of such a_trust in sec_26_2601-1 example in grantor who was domiciled in state x executed an irrevocable_trust for the benefit of grantor’s issue naming a state x bank as trustee under the terms of the trust the trust is to terminate in all events no later than years after the death of the last to die of certain designated individuals living at the time the trust was executed the provisions of the trust do not specify that any particular state law is to govern the administration and construction of the trust in state x the common_law rule_against_perpetuities applies to trusts in a state y bank is named as sole trustee the effect of changing trustees is that the situs of the trust changes to state y and the laws of state y govern the administration and construction of the trust state y law contains no rule_against_perpetuities in this case however in view of the terms of the trust instrument the trust will terminate at the same time before and after the change in situs accordingly the change in situs does not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the transfer furthermore the change in situs does not extend the time for vesting of any beneficial_interest in the trust beyond that provided for in the original trust therefore the trust will not be subject_to the provisions of chapter pursuant to court order the situs of son’s trust and son’s trust will change from state to state however by court order the substantive provisions of son’s trusts will continue to be governed by the laws of state therefore while there is a change in situs for both of son’s trusts the laws governing these trusts does not change when aunt executed her will establishing trust at her death state had a common_law rule_against_perpetuities which has since been codified and is currently effective in state state law state law provides that a nonvested property interest is invalid unless when the interest is created it is certain to vest or terminate no later than years after the death of an individual then alive son’s trust will be modified to provide that each trust created under trust and each trust created by the exercise by wife of any power_of_appointment under trust will terminate twenty-one plr-157703-05 years after the death of the last survivor of the issue of wife who were living at the death of aunt accordingly son’s trust will terminate at the same time before and after the change in situs son’s trust continues to be governed by the laws of state and the trust provisions will not be modified accordingly son’s trust will terminate at the same time before and after the change in situs based upon the facts submitted and representations made we conclude that a change in situs of son’s trust and son’s trust will not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the transfer furthermore the change in situs does not extend the time for vesting of any beneficial_interest in the trust beyond that provided for in the original trust therefore we rule that son’s trust will not be subject_to the provisions of chapter and the inclusion_ratio of son’s trust will not be affected by the change in situs the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code in accordance with the power_of_attorney on file with this office a copy of this letter is sent to your representative this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely lorraine e gardner senior counsel branch office of passthroughs and special industries cc enclosures copies of letter for sec_6110 purposes
